        Case: 3:18-cv-00248-wmc Document #: 6 Filed: 05/29/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

GEOFFREY A. HERLING,

        Petitioner,
                                                    Case No. 18-cv-248-wmc
   v.

MICHAEL DITTMAN,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered Geoffrey

Herling’s petition for a writ of habeas corpus.


        /s/                                                  5/29/2020
        Peter Oppeneer, Clerk of Court                       Date
